Mr. Justice Todd, Jr.,
delivered the opinion of the Court.'
In reversing the decision of the Manager of the State Insurance Fund on the ground that the workman in this case' suffered an accident in the course and within the scope of *891his employment and that his death was accelerated by said accident, the Industrial Commission of Puerto Rico stated in its decision:
"From the testimony of these witnesses, and taking th~ ev~4ence as a whole, it appears that on th~ day of the occurrence, namely, July 4, 1~47, the ~workiñ~n Alfonso Qrtiz Vázquez while ci~tting cane, ~at about ten o'cloêk in the morning, slipped a'~id fell on his chest over a cane stump, but that he continued working. The evidence likewise shows that the workman complained to his fellow workers and ~hat while he wprked, until he left at ~wo p'clock in the afternoon, he cons~an~1y complai~ecT o~ a pain in the ~hest. At two o'clock he'l~f~ ~r his home whei~e his wife took care of him and he told her what had happened. The following dày, as he felt~ the pain getting worse, he wa~ taken to the Mupicipal Hospital of Huma~a~ where h~e died, Dr. ~incón cerLifying that ~e died of corop~ry thro~osi~.



"As we said i~ another part of this decisioi, as to the f~cts themselves the evidence is `~bso1ute1~ clear that the `thOrkm&n, s'~ffered~ the `alleged ac~ident°' As M~y be `seeii,' ~he' t~stiriion~o'f th~ witnesses ca11~d b~y the Manager of th.e State ~und was very ~ieager, this evidence beii~g e~trexj~ely W~a1c.
"i~s to th~ n~d~ca1 evidence iye have a1r.e~dy sai~ that np, autopsy was perfor~med and, accord,ing to Dr Corder~, this was~ t1~ie dhly df relation the alleged death, `*hich~ Dii. ce~i~ed, corpna~y thron~bosi~. "There is np questiop that the henefi~iai~ies ~roye~ a p'rimq~ fq~c~ case as to the
possible ~e1ati9n ~ween the de~th ~p.d tl~ accident The Manager, however, adduced no evidence o~ an~ kiiid to contradict thè~r e~idei~ce as ~t~' the occurrence of tile ac- ~fdent,' ~vhiôh évideiic~, as ~e have already said, the Coinmis- sian considers very satisfactory. If the autopsy had been per- formed we would undoub~e~ly be in a better positio~i tq decide the case, ~ut ip ~ts absence we can pot, becapse of th~ fact alone, for which ~he benej~ciaries are pot røsponsible, ~ep~ th~ claim in this ease." (Italics oui~s.) 4 rehearip.g was sought by the Manager b4 the Co~mj~- sion denied it. We is~d
A rehearing was sought by the Manager but the Commission denied it. We issued the writ in this case at the request of the former.
*892After carefully considering the evidence presented at the different hearings before the Industrial Commission, we have no doubt that it proved that the workman Alfonso Ortiz Váz-quez, while working as cane cutter of the Eastern Sugar Associates, on July 4, 1947, at ten o’clock in the morning, slipped in a ditch and fell forward receiving a blow on the chest with a cane stump; that the blow caused him great pain of which he complained during all the day until two o’clock in the afternoon when he quit his work and went home; that neither he nor his fellow workers, who witnessed the fall, reported the accident to the superintendent because the workman stated that he was in a poor economic situation and could not wait for the per diems to which he was entitled because they were always delayed; that the workman felt the pain in the chest during all the evening and on the following day he was taken by his wife in an ambulance to the Municipal Hospital of Humacao where he was confined; that Dr. Yu-me.t examined him but found no trauma; that the workman told him of the pain but did not tell him anything about the fall; that two or three hours later the workman died and that Dr. Rincón, acting on information, as he did not see the patient alive, certified that his death was the result of a coronary thrombosis. That on the same day of the workman’s death, his wife told Dr. Yumet of her husband’s fall on the preceding day and the doctor told her that he was willing to make the autopsy if it were ordered; that on that same day an investigator of the State Insurance Fund investigated the facts and said that the Fund would send a doctor from San Juan to perform the autopsy but that it was never done; that even after the workman was buried one of the attorneys for the Fund tried to obtain permission from the District Attorney of Humacao as well as from the Office of the Attorney General at San Juan, for the exhumation of the corpse of the workman in order to perform the autopsy but that he never obtained it.
*893Dr. Yumet, who saw the workman before his death as well as Dr. J. Cordero, medical assessor of the Industrial Commission, testified that they could not determine accurately the cause of the workman’s death without an autopsy.1 However, Dr. Cordero, after having heard the evidence, and before Dr. Yumet testified, expressed himself thus:
“I believe that very little light can be shed in this case in view of the fact that we have no elements with which to work out a medical theory. We are practically in the same position as Dr. Rincón when, by information he issued a death certificate of coronary thrombosis. There is no doubt that this man could have died of coronary thrombosis as well as of internal hemorrhage, or of pericarditis with effusion, or myocarditis. He could have died of many other things, a trauma could have been one of them, like the one alleged and many others, which, as coronary thrombosis, may be aggravated by a trauma. We are not convinced that the man suffered an injury to the heart, nor can we categorically establish the relation without an autopsy, on a death certificate issued by information, with the history of a possible trauma on the left precordial or pectoral region. I do not'think this is possible.” (Italics ours.)
And after having heard Dr. Yumet, Dr. Cordero testified as follows:
. “Mr. Commissioner, we insist that the only means of determining the cause of death and whether the alleged accident affected a previous condition of the workman, would have been an autopsy and that in its absence we have to depend on the oral evidence, independently of the doctor’s testimony, because such testimony would shed absolutely no light on this case.”
In view of this evidence, we have no doubt that the Industrial Commission did not err in deciding that the workman suffered an accident in the course of and within the scope of his employment. As to the fact of the fall and the *894blow received by tíié worfemán, {fíe evíSeñcé oí tbe beneficiaries was not contradicted! in any way By tbie petitioner, fop in ótír opinion ffee fací that tbe workman sfeowécí fib sign of trafima on the fiext day when he was éxámined by Dr. Yuriiet is not sufficient to contradict the testimony of several witnesses who saw him fall arid receive the blow.
The fundamental question involved in the present case is whether the fact that it was certified by a doctor, who did not see the workman at any time, and no autopsy havifig .been performed, that he died as a result of a coronary thrombosis, is sufficient to eliminate the probable relation of cause and effect between the accident and the workman’s death. Taking into consideration the testimony of Dr. Cordero, we believe that the Industrial Commission did not err either in deciding that whatever the cause of the workman’s death it was accelerated by the accident which he suffered in the' course and as a consequence of his work.
The Manager argues that since no autopsy was performed and it having been certified that the workman’s death was the result of a coronary thrombosis, the accident, if any, is not compensable. We do not agree. The failure to pep-form the autopsy was not, according to the evidence, the fault of the beneficiaries. Fu'rthermoré,' the Workméfi’s Compensation Act itself provides in § 5, that in case of the death of a workman under the conditions provided in the Act, the. Manager may order an autopsy of the corpse to be fnade, if the relatives of the deceased give their consent that it be performed, but it expressly provides “that the refusal of the relatives or beneficiaries to consent to the performance of the autopsy shall in no way affect their right to claim and obtain compensation, nor shall it constitute átíy presumption! against the rights of the claimants.” (Act No. 45 of April 18, 1935.)
In the present cáse the bénefieiaries never objected to the performance of the autopsy and the fact that the Manager did not order it in time or that subsequently he could not *895obtain permission for the exhumation of the corpse to perform it, can in nowise affect the tight of the former to obtain compensation nor does it cohstitiite any presumption against said right. On the other hand, we do not attach great importance to the fact th&t it was certified that the death was the result of á coronary thrombosis inasmuch as the doctor who so certified did not even see the workman alive and Dr. Yumet, the only physician who did see him, denied having given said information to Dr. Rincón.
In view of the special attendant circumstances in the present case as to the fact that the exact cause of the workman’s death was not determined by means of an autopsy, and there existing a previous specific fafetor, ¿amély, the accident, the Commission in our opinion did not err in deciding that the workman’s death was accelerated as á consequence of the accident which he suffered. ....
The decision appealed from is affirmed.

 Dr. Rincón did not testify at the hearing held before the Commission nor is there any proof to show who furnished him the information for the death certificate wherein he certifies that the workman died of coronary thrombosis.